Citation Nr: 0218174	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  98-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1965 
to September 1973.  He also served in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  This case was remanded by 
the Board in February 2001 for further development; it was 
returned to the Board in September 2002.

By a decision entered in March 2000, the RO determined the 
veteran to be incompetent.  He executed a general power of 
attorney in favor of his wife, and she assumed prosecution 
of this appeal on his behalf. 

The Board notes that while the veteran has been diagnosed 
with, and is currently seeking service connection for, 
hepatitis B, the veteran has also been diagnosed on 
several occasions with alcoholic hepatitis.  The record 
reflects, however, that the veteran and the appellant have 
consistently denied the presence of alcoholic hepatitis, 
and have instead insisted that the veteran's current 
hepatitis, which they identify as hepatitis B, is related 
to several purported instances of exposure to the virus in 
service.  See the April 2000 statement of the appellant; 
transcript of August 1999 travel Board hearing, page 12; 
transcript of September 2000 travel Board hearing, pages 
24-25.  Since the veteran is clearly not seeking service 
connection for alcoholic hepatitis, the issue currently 
before the Board is as listed on the title page of this 
action.  

The record reflects that the Board, in February 2001, 
remanded the issue of the proper evaluation of the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), rated 50 percent disabling from November 25, 1996, 
to January 18, 2000, and 70 percent thereafter.  In a May 
2002 rating decision, the RO granted entitlement to a 100 
percent schedular evaluation for PTSD, effective November 
25, 1996.  Accordingly, the issue of the proper initial 
evaluation of the veteran's PTSD is no longer before the 
Board.

The record also reflects that the Board, in the February 
2001 remand, construed an April 2000 statement submitted 
by the appellant as a notice of disagreement with a March 
2000 rating decision granting entitlement to a total 
rating based on unemployability due to service-connected 
disability (TDIU), and assigning an effective date of 
January 19, 2000, therefor.  The remand requested that the 
RO issue the veteran a statement of the case addressing 
the issue of entitlement to an effective date earlier than 
January 19, 2000, for the grant of a TDIU.  While the 
record reflects that the RO has not issued the referenced 
statement of the case, the Board again notes that the RO 
in May 2002 assigned the veteran a 100 percent schedular 
disability rating for PTSD, effective November 25, 1996; 
PTSD is the only disability for which service connection 
is in effect.  In light of the May 2002 rating decision, 
the Board concludes that the veteran's claim of 
entitlement to an effective date earlier than January 19, 
2000, for the grant of a TDIU has been rendered moot; a 
statement of the case addressing that issue consequently 
is no longer required.  See VAOPGCPREC 6-99; Herlehy v. 
Principi, 15 Vet. App 33 (2001).

The Board lastly notes that two Board hearings have been 
held in connection with the present appeal.  The first 
such hearing, held in August 1999, was conducted by one 
member of the Board, and the second hearing, held in 
September 2000, was conducted by another.  Because the law 
requires that each member who conducts a hearing on appeal 
participate in the Board's final determination, see 38 
U.S.C.A. § 7107(c) (West Supp. 2002) and 38 C.F.R. § 
20.707 (2002), this appeal is being considered by an 
expanded panel of the Board. 


FINDING OF FACT

Hepatitis B did not originate in the veteran's military 
service.


CONCLUSION OF LAW

The veteran does not have hepatitis B that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2001) (the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); but 
see Dyment v. Principi, 287 F.3d 1377 (2002) ("the 
inference is nearly inescapable that section 3(a) of the 
VCAA ... was not intended to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any 
event are not applicable in the instant case, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.

The Board notes that the RO, in determining that service 
connection was not warranted for hepatitis B, considered 
that claim on the merits.  Moreover, after review of the 
record, the Board concludes that VA's duties under both 
the VCAA and the new regulations have been fulfilled.

The record reflects that the veteran was provided in May 
1997 with the April 1997 rating decision which denied 
service connection for hepatitis.  In response to his 
notice of disagreement with the April 1997 rating 
decision, the veteran was provided with a statement of the 
case in June 1997 which notified him of the issue 
addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  
The veteran thereafter perfected his appeal of that issue.  
The Board points out that the case was remanded in 
February 2001 in part to allow the RO to consider the 
veteran's claim in the context of the new law.  Moreover, 
a May 2001 letter from VA to the veteran provided him with 
the proper forms for authorizing VA to obtain medical 
records on his behalf, and requested that he complete and 
return the forms; he was advised that VA would make 
reasonable efforts to obtain records from any source 
identified by him, but that he was ultimately responsible 
for ensuring that any such records are received.  He was 
also advised of the information and evidence necessary to 
substantiate his claim, and informed of what evidence VA 
was responsible for obtaining, and what evidence he was 
responsible for obtaining.  The Board also notes that the 
veteran presented testimony at a hearing before a hearing 
officer at the RO in September 1998, and at hearings 
before members of the Board in August 1999 and September 
2000.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or 
unmet duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes 
that the statement of the case and supplemental statements 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, the 
veteran is aware, through the May 2001 letter described 
above, of which evidence would be obtained by him and 
which evidence would be retrieved by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  It is clear from 
submissions by and on behalf of the veteran that he is 
fully conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard, the Board notes that the February 2001 
remand requested that the RO make reasonable efforts to 
obtain medical records from certain identified sources.  
The record reflects that the RO has been unsuccessful in 
obtaining records, or that records are otherwise not on 
file, from the following sources:  the Lexington County 
Sheriff's Department; the Richland/Lexington Detox Center; 
Broughton State Hospital; Black Mountain Rehabilitation; 
Georgia State Hospital; and Charter Rivers Hospital.  
Notably, however, neither the veteran nor the appellant 
have indicated that any of the above facilities are in 
possession of medical records that are pertinent to the 
veteran's hepatitis claim, and the Board points out that, 
as explained in the Introduction, the February 2001 remand 
included the issue of the proper initial rating for the 
veteran's service-connected psychiatric disability.  
Moreover, the reference in the April 1984 VA hospital 
report to Broughton State Hospital which led the Board to 
suggest that records from that facility should be obtained 
indicated only that the veteran was treated at that 
facility for alcoholism, and the veteran, in a June 1987 
statement, indicated that he was treated at the 
Richland/Lexington Detox Center for alcoholism and 
psychiatric disability, without any reference to hepatitis 
B.  The Board notes that the appellant in August 2001 
contacted the RO and indicated that all pertinent medical 
evidence had already been submitted, and that there was no 
need to request or obtain any additional evidence.  
Moreover, the appellant in February 2002 specifically 
indicated that the Georgia State Hospital and Black 
Mountain Rehabilitation facilities were not in possession 
of any records relevant to the veteran's claim.  The Board 
notes that the veteran was specifically informed in a May 
2002 supplemental statement of the case that the Charter 
Rivers Hospital and the Lexington County Sheriff's 
Department facilities had not responded to the RO's 
request for records.

As discussed above, there is no indication that any 
outstanding records from the facilities identified in the 
Board's February 2001 remand are relevant to the veteran's 
claim for service connection for hepatitis B, and neither 
the veteran nor the appellant or her representative 
contend otherwise; the records instead appear to be 
relevant to the evaluation of the veteran's service-
connected psychiatric disability, an issue which was 
resolved in a May 2002 rating decision following the 
Board's remand of the case to the RO.  The Board 
consequently concludes that the instructions to obtain 
records from the referenced facilities contained in the 
February 2001 remand have either been complied with, or do 
not pertain to the remaining claim on appeal, and that 
further development to again attempt to obtain records 
from the referenced facilities is not required or 
warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

The February 2001 remand also requested that the RO obtain 
copies of any relevant records reflecting VA treatment the 
veteran may have received since the time that such records 
were last procured.  The Board notes that the appellant, 
in February 2002, indicated that the veteran had been 
treated for the last four years at "Cola" VA Hospital.  
The Board assumes that the appellant is referring to the 
VA Medical Center in Columbia, South Carolina, records for 
which are on file up to August 1999.  The Board points 
out, however, that since any records from the Columbia VA 
Medical Center since August 1999 would only show treatment 
of hepatitis B more than 14 years after service, and as 
there has been no allegation by the veteran, the appellant 
or any representative that records from this facility or 
from any other VA facility would provide medical evidence 
of an etiological link between the veteran's current 
hepatitis B and service, any such records are not relevant 
to the instant appeal.  Accordingly, the Board finds that 
the instructions to obtain any relevant VA records since 
August 1999 contained in the February 2001 remand have 
been complied with.  See Stegall, supra.

The Board also notes that the veteran was afforded a VA 
examination in connection with the instant appeal in 
December 2001.  The Board acknowledges that while the 
February 2001 remand requested that the examiner provide 
an opinion as to the medical likelihood that the veteran's 
hepatitis was caused by, or has been permanently or 
chronically worsened by, the veteran's abuse of drugs 
and/or alcohol, the examiner did not provide the requested 
opinion.  The Board points out, however, that service 
connection is not in effect for alcohol or drug abuse 
(including as a symptom of the veteran's service-connected 
PTSD), that the veteran (as explained in the Introduction) 
has not alleged that his hepatitis is related to any 
alcohol or drug abuse, and that the RO has consistently 
developed the instant claim on a direct service-connection 
basis.  In other words, the type of information that would 
have been provided had the examiner given the requested 
opinion would not have been relevant to the veteran's 
claim, and the failure of the examiner to provide the 
requested opinion accordingly will not prejudice the 
veteran.  See Soyini v. Derwinski, 1Vet. App. 540, 546 
(1991).

The Board additionally notes that the appellant contends 
that the Board, in a June 1995 remand, admitted that 
medical records since 1973 have documented the presence of 
hepatitis B, and that VA is now hiding those records.  The 
Board points out that the issue before the Board at the 
time of the June 1995 remand was entitlement to a 
permanent and total disability rating for pension 
purposes.  The sentence in the remand referenced by the 
appellant reads, "VA medical records dated from 1973 
reflect treatment for diagnoses of alcohol dependence and 
drug abuse, as well as hepatitis B infection..."  The 
Board first notes that while the June 1995 Board decision 
referred to VA records for 1973, review of the 
contemporary rating decisions show that the 1973 records 
referenced were not VA records, but rather were service 
medical records; no VA records prior to 1982 have been on 
file.  Moreover, as suggested by the comma in the 
referenced sentence, the Board in June 1995 was clearly 
not stating that hepatitis B infection was present in 
1973, but at most was indicating that alcohol dependence 
and drug abuse were present since 1973, and that hepatitis 
B infection was documented at some point in the records.  
The Board therefore finds the appellant's assertion that 
VA is hiding evidence or that there otherwise exists 
pertinent VA medical evidence to lack merit.

In short, the Board concludes that the February 2001 
remand has been complied with, and that the evidence 
currently before the Board is adequate for the purpose of 
adjudicating the instant claim.  See Stegall, supra;  
38 C.F.R. § 4.70 (2002).  In light of the above, the Board 
finds that VA's duty to assist the veteran has been 
satisfied.

In sum, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
the implementing regulations.  Therefore, the veteran will 
not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown,  4 Vet. 
App. 384, 392-94 (1993). 

Factual background

On file are the reports of examinations of the veteran in 
connection with his periods of Active Duty for Training 
while in the Army National Guard, all of which pre-date 
his period of active duty; the examination reports are 
negative for any reference to hepatitis, and serology 
testing demonstrated no pertinent abnormalities.

Service medical records for the veteran's period of active 
service are entirely negative for any complaints, finding 
or diagnosis of hepatitis B, or for any reference to liver 
abnormalities.  At a May 1969 flight examination, the 
veteran denied any history of stomach, liver or intestinal 
trouble, as well as any history of jaundice.  A July 1969 
admission report indicates that laboratory work-up of the 
veteran was considered essentially within normal limits; 
the report indicates that the veteran was a helicopter 
door gunner.  The service medical records show that while 
hospitalized from December 1972 to February 1973, the 
veteran reported trouble sleeping, but that a sequential 
multiplier analyzer (SMA)-12 was normal; he was diagnosed 
with chronic alcoholism.  Serology testing at the 
veteran's examination for discharge in July 1973 
demonstrated no pertinent abnormalities.

Of record are service personnel records which show that 
the veteran served in Vietnam as an aircraft armament 
repairman from April 1969 to August 1969, and that he was 
recommended for discharge from active duty on account of 
alcoholism.

Private medical records for March 1975 to January 1999 
indicate that the veteran evidenced a slight elevation of 
his serum glutamic oxaloacetic transaminase (SGOT) levels 
without any other abnormalities on blood chemistry profile 
in March 1977; on physical examination, his skin was of 
normal texture and turgor, and no eye abnormalities were 
identified.  Blood chemical testing in April 1977 
demonstrated a normal Chemistry 20.  Blood chemical 
testing in April 1988 revealed that the veteran tested 
positive for the hepatitis B surface antigen; and repeat 
testing in July 1988 confirmed this positivity.  
Subsequent treatment records document the presence of 
hepatitis B as well as elevated liver enzymes, although it 
was noted that his liver enzymes were not significantly 
abnormal in light of his past history of heavy and chronic 
alcohol consumption.  A September 1991 hepatitis profile 
was interpreted as showing the typical serologic pattern 
for chronic hepatitis B or asymptomatic hepatitis B 
surface antigen carrier.

On file are VA treatment records for December 1982 to 
August 1999 which document a long history of alcohol 
abuse.  A hospital report for December 1982 shows that the 
veteran's prothrombin time was normal on blood chemical 
testing, but that his liver profile showed a slight rise 
in lactic dehydrogenase (LDH).  A hospital report for 
October 1983 to November 1983 notes that the veteran's 
general chemical and liver profiles were within normal 
limits, and on admission in March 1984, his blood 
chemistry was considered normal.  The hospital report for 
an admission from April 1984 to May 1984 showed that the 
veteran's SMA-18 was normal.  A November 1987 hospital 
report indicates that the veteran's hepatitis titer should 
be checked in light of a history of a certain type of 
sexual encounter occurring approximately 20 years 
previously; however, a December 16, 1987, treatment note 
indicates that a hepatitis screen was "-".  A July 1988 
treatment note indicates that the veteran reported having 
hepatitis, and that he complained of weakness for the 
prior six months.  Subsequent treatment records document 
the presence of elevated liver enzymes as well as blood 
chemical studies showing that the veteran had hepatitis B 
surface antigen positivity.

In several statements on file, as well as in testimony at 
a September 1992 hearing before a hearing officer at the 
RO, the veteran indicated that he was first diagnosed with 
hepatitis in 1988.

On file are records from the Social Security 
Administration (SSA), which note that the veteran had 
hepatitis and was considered disabled in part based on 
alcoholic hepatitis.  He was also noted to be a hepatitis 
B carrier.  An April 1991 examination report notes the 
veteran's history as a hepatitis B carrier, and a November 
1991 examination report records the veteran's explanation 
that he had had hepatitis B since 1987, and that he had 
become progressively more tired since the initial 
diagnosis; the veteran was diagnosed with hepatitis B by 
history.

Of record is the report of a September 1992 VA general 
medical examination, at which time the veteran reported 
that he did not know how or when he had contracted 
hepatitis B.  His skin on physical examination was 
slightly icteric, and he appeared malnourished.

On file is the report of an October 1992 VA psychiatric 
examination, at which time the veteran reported that he 
was found within the two previous years to have cirrhosis 
and decreased liver function.  On VA neurological 
examination in October 1992, the veteran reported that he 
had contracted hepatitis from sharing a razor while in 
prison on one or more occasions.

On VA examination in July 1995, the examiner noted that 
the veteran had a known history of hepatitis B infection.  
The veteran reported that he believed that he acquired 
hepatitis B from drinking water in service, and also 
reported sex with at least two prostitutes in service.  He 
denied any blood transfusions.

In a February 1998 statement, the appellant averred that 
the veteran brought his hepatitis back with him from 
Vietnam.  She argued that no blood tests or liver biopsies 
were performed in service, and that VA could therefore not 
conclude for certain that the veteran's hepatitis did not 
originate in service, particularly given the bad living 
conditions in Vietnam.

The veteran was afforded a hearing before a hearing 
officer at the RO in September 1998, at which time he 
testified that he was not tested for hepatitis in Vietnam 
or at any point thereafter in service.  He denied 
receiving any blood transfusions between service and the 
initial diagnosis of hepatitis in 1988.  He explained that 
while serving in Vietnam, he had come into contact with 
blood on several occasions; he denied being exposed to 
blood at any other time in his life.  The appellant 
essentially testified that papers she had read indicate 
that the most contagious disease in Vietnam was hepatitis 
B.

At his August 1999 Board hearing, the veteran maintained 
that he came into contact with blood while in combat in 
Vietnam.  The appellant testified that the veteran was 
diagnosed with hepatitis in March 1988, and the veteran 
testified that prior to that date, he had exhibited joint 
pain and sleeplessness that he believed could have been 
signs of hepatitis.  The appellant testified that she has 
done extensive research into hepatitis, and that she 
believes that the veteran contracted the disease in 
Vietnam, since it takes time to become a carrier of 
hepatitis B.  She also contended that although hepatitis B 
was first diagnosed in the veteran in 1988, the disease 
was present in him prior to that year, since the blood 
tests required to identify the presence of hepatitis were 
not performed on the veteran until 1988.  She also 
contended that a VA laboratory technician called her and 
explained that the veteran must have had hepatitis before 
1988.

At the veteran's September 2000 Board hearing, the 
appellant explained that hepatitis could be contracted 
through contact with blood, and contended that the veteran 
did have contact with blood in service, as well as with 
dirty needles and human bodies.  She argued that the 
veteran was never tested for hepatitis in service, and 
that he has had no relevant exposure to sources of 
hepatitis since service.  She also testified that her 
research shows that Vietnam has a high incidence of 
hepatitis, and that her research had led her to believe 
that the veteran was not inoculated in service.  The 
appellant explained that, in her opinion, the VA treatment 
note dated December 16, 1987, which noted that a hepatitis 
screen was "-" really indicated that a hepatitis screen 
was never done.  The appellant also contended that a May 
24, 1984, VA treatment note indicated that the veteran 
possibly had hepatitis.  She also alleged that a physician 
had informed her that the veteran could not have had the 
type of sexual encounter which led the November 1987 
treating physician to check the veteran's hepatitis titer.

In March and July 2001 statements, the appellant argued 
that a June 1995 remand by the Board admitted that VA 
treatment records as early as 1973 showed hepatitis.  With 
her July 2001 statement, the appellant submitted a copy of 
the December 16, 1987 treatment note, with annotations by 
her, showing that the hepatitis screen was "+".

On file is the report of a December 2001 VA examination, 
at which time the examiner noted that the veteran had been 
diagnosed with hepatitis B in 1988, and that he had abused 
alcohol in service and thereafter.  The examiner reported 
that the appellant and the veteran were uncooperative in 
giving him a history, and that the veteran refused to 
answer him when he asked if the veteran had been admitted 
in service with yellowish discoloration of the 
conjunctivae or dark-colored urine or pain in the abdomen.  
The veteran did report having multiple sexual partners in 
service, but denied any history of blood transfusions or 
intravenous drug abuse, or any exposure to dead bodies or 
blood products.  Following physical evaluation, the 
examiner diagnosed the veteran with hepatitis B and 
cirrhosis of the liver, as well as with chronic alcohol 
abuse.  The examiner concluded that the veteran's 
hepatitis B was not service connected because the veteran 
was never admitted to a hospital in service with jaundice.

In a March 2002 statement, the appellant alleged that 
medical records demonstrated that the veteran was a 
hepatitis B carrier as far back as 1973.  She noted that 
her daughter was born in 1986 without hepatitis B, but 
that her son was born in 1988 with hepatitis B.


Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Service incurrence or aggravation of cirrhosis of the 
liver during wartime service may be presumed if it is 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, even if there is no official 
record of such incurrence or aggravation in service; 
service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2002).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because 
of the absence of notation of a claimed disability in the 
official service records.  However, the law does not 
create a presumption of service connection, and service 
connection remains a question which must be decided based 
on all the evidence in the individual case.  See Libertine 
v. Brown, 9 Vet. App. 521 (1996); Smith v. Derwinski, 2 
Vet. App. 137 (1992).

Given that service medical records note that the veteran 
was involved in duties as a door gunner and that service 
connection is currently in effect for PTSD based on 
stressors experienced in combat, the Board finds that the 
provisions of 38 U.S.C.A. 

§ 1154(b) and 38 C.F.R. § 3.304(d) are applicable, and it 
is conceded that the veteran was exposed to human blood 
and bodies in Vietnam as claimed.  Moreover, the Board 
will assume for the purposes of this decision that the 
veteran also visited prostitutes, was exposed to dirty 
needles, and drank impure water in service.  Nevertheless, 
while he may have been exposed to the above, the veteran 
has not contended that he was ever treated for or 
diagnosed with hepatitis B at any time in service, and 
service medical records, including those covering the 
several years following his return from Vietnam, are 
completely negative for any complaints, finding or 
diagnosis of hepatitis, or even for any liver 
abnormalities.

Moreover, there is no post-service evidence of hepatitis B 
until 1988, more than 14 years after service, and no 
medical evidence linking hepatitis B to service.  The 
appellant has argued that the veteran's hepatitis B was 
present well before it was diagnosed in early 1988.  She 
argues that VA has conceded, in light of a single sentence 
in a June 1995 Board remand, that VA records as early as 
1973 showed the presence of hepatitis.  As explained 
previously, however, the appellant has misread the 
referenced sentence in the June 1995 remand, and the Board 
notes, in any event, that the evidence of record simply 
contains no finding or diagnosis of hepatitis B until 
1988.  The appellant also contends that a May 24, 1984, VA 
treatment note suggested that the veteran had hepatitis.  
The Board has reviewed the treatment records of that date, 
but notes that each of those records is silent for any 
reference to hepatitis.  The Board also notes that the 
appellant contends that a VA laboratory technician told 
her that the veteran's hepatitis must have existed for 
some time prior to 1988.  As will be discussed in further 
detail below, however, she is a layperson, and as such, 
her account of what the laboratory technician purportedly 
told her about the veteran's hepatitis, filtered as it is 
through the sensibilities of a layperson, does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


The appellant also submitted, in July 2001, a copy of the 
December 16, 1987, VA treatment note which now shows that 
the veteran's hepatitis screen was positive.  The Board 
points out, however, that when the same treatment note was 
received by VA in January 1993, and again in October 1995, 
the note showed that the hepatitis screen was actually 
negative.  The Board finds that the copy of the above 
treatment note submitted by the appellant in July 2001 has 
been altered by adding a vertical line to the minus sign 
(thereby making it into a plus sign), and therefore lacks 
probative value.  The Board also points out that while the 
appellant argues in the alternative that the above-noted 
December 1987 treatment record indicates that no hepatitis 
screen was ever performed (an argument which, the Board 
notes, is at odds with her July 2001 assertion that the 
treatment note shows that the screen was positive), the 
Board finds her assertion to lack merit; the note actually 
shows that a hepatitis screen was performed at that time, 
but that the screen was negative for any indication of 
hepatitis.

The Board notes that the veteran's SGOT levels were 
slightly elevated on testing in March 1977 (more than 
three years after service), and that his LDH was also 
slightly elevated in December 1982.  On neither occasion 
was hepatitis diagnosed, and subsequent testing in April 
1977, and in October 1983 and thereafter until 1988, was 
negative for any evidence of abnormal liver enzyme levels.  
The Board points out that the veteran's SMA-12 in service 
in December 1972 was within normal limits, and that, in 
any event, there is no medical opinion linking any 
elevation of liver enzymes prior to 1988 to the veteran's 
hepatitis B. 

In short, there is no medical evidence of hepatitis B 
either in service, or for more than 14 years after 
service, or even of any suggestion of possible liver 
problems until more than three years after service.  
Moreover, the only medical opinion addressing whether the 
veteran's hepatitis B is nevertheless related to his 
period of 

service is against the claim.  Specifically, the December 
2001 examiner, after reviewing the claims files and noting 
the absence of any pertinent physical symptoms in service 
or of any diagnosis of hepatitis B until many years after 
service, concluded that the veteran's hepatitis B was not 
etiologically related to service.  In essence, the only 
evidence in favor of the veteran's claim consists of the 
statements and testimony of the veteran and the appellant.  
However, while the appellant contends that she has done 
extensive reading to learn about hepatitis, there is no 
indication that she has undergone any type of medical 
training, or that she is otherwise qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions that would support the 
veteran's claim; the same is true with respect to the 
veteran.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
while the veteran has testified that he experienced 
symptoms prior to 1988 which could have represented 
hepatitis B, as a layperson, he does not possess the 
competence either to diagnose himself with hepatitis, or 
to otherwise relate his reported symptoms to hepatitis.  
See Savage v. Gober, 10 Vet. App. 488 (1997); Espiritu, 
supra.  The Board additionally notes that while the 
veteran and the appellant strenuously assert that the 
veteran had no potential exposure to hepatitis B outside 
of service, the veteran admitted at his October 1992 VA 
examination that he may have contracted hepatitis from 
sharing a razor with fellow inmates while incarcerated on 
one or more occasions.

In sum, there is no evidence of hepatitis B in service or 
for more than a decade after service, and the only medical 
opinion addressing the etiology of the veteran's hepatitis 
B concluded that the current disease is not related to 
military service.  The Board consequently finds that the 
preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis B.  38 U.S.C.A. 
§ 5107 (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  His claim is accordingly denied.


ORDER

Entitlement to service connection for hepatitis B is 
denied.



			
	MARK F. HALSEY	ALAN S. PEEVY
	Member, Board of Veterans' Appeals	Member, Board of 
Veterans' Appeals



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

